DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This Office Action is in response to the Applicant’s amendments and remarks filed 02/05/2021.  The Applicant has amended claim 1.  Claims 1-6 are presently pending and are presented for examination.

Response to Applicant’s Remarks
The remarks submitted by the Applicant have been fully considered and are addressed as follows:
a.  Drawings.  The Applicant points out that the PTOL-326 failed to acknowledge that the drawings filed by the Applicant on 01/18/2019 were accepted.  The PTOL-326 to this office action corrects that oversite. 
b.  35 U.S.C. § 103 Rejection.  Applicant submits that the Noh reference fails to teach the limitation setting the movement path in such a manner that a distance in the road-width direction between the vehicle body of the own vehicle and the parking-possible region is less than a predetermined threshold.  REM. 8.  Applicant argues that “Noh does not adjust the parking path of the vehicle such that the ‘distance in the road-width direction between the second setting process.  In particular, the limitation in question reads the second setting process being a process for . . . .  Because the recitation following the word “for” merely indicates the intended use of the second setting process rather than positively limiting the second setting process to a particular embodiment.  If the Applicant intends for the recitation to positively limit the second setting process, then the Applicant should use language such as “configured to” or “programed to”.  Note the first setting process also includes similar intended use limitations.  Second, contrary to the Applicant’s assertion, the claim does not require an adjustment to the parking path of the vehicle, but rather only a movement path wherein the distance is less than a predetermined threshold.  Third, the limitation does not exclude the Noh reference, because Noh calculates and performs the parking maneuver along a preconfigured path for vehicle 100 and during said parking maneuver the body of vehicle 100 along the preconfigured path is less than a distance threshold from the parking possible region since the distance never exceeds the preconfigured furthest distance from the parking space that is illustrated in Figures 17 to 19.  Noh additionally reads on this limitation, because the claim does not limit how the predetermined distance threshold is determined or measure.  Accordingly, Applicant’s arguments are not persuasive and the rejection is maintained.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: peripheral state acquiring device, path setting module, steering assistance device, and a request monitoring device in claims 1 to 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3 and 5-6 are rejected under 35 U.S.C. § 103 as being unpatentable over Sumio JP 2019077402A (“Sumio”) in view of Noh et al. US 2019/0118801 A1 (“Noh”).  The EPO machine translation was previously provided.

As per Claim 1: Sumio discloses [a] steering assist apparatus applied to an own vehicle, comprising: 
a peripheral state acquiring device configured to acquire vehicle-peripheral information on a vehicle peripheral state [at least see Sumio FIG. 2; Desc. ll. 108-138 which discloses a vehicle that includes a parking support device an imaging unit and a sonar] including partition lines [at least see Sumio FIG. 2; Desc. ll. 126-131, 139-144, 153-167 disclosing an imaging unit that outputs the captured image to the first detection unit and second detection unit wherein the and three-dimensional objects which are present in a periphery of the own vehicle [at least see Sumio FIG. 2; Desc. ll. 132-138 disclosing a sonar that searches for objects/obstacles via sound waves and outputs the results to the first and second detection units];
a path setting module configured to extract a parking-possible region in the periphery of the own vehicle based on the vehicle-peripheral information acquired by the peripheral state acquiring device, and set a movement path from a current position of the own vehicle to the parking-possible region [at least see Sumio FIG. 2; Desc. ll. 62-64, 111-112, 124-125, 139-152 disclosing a route acquisition unit and determination unit  wherein the route acquisition unit receives input from the position acquisition unit and first detection unit and generates a parking route for the vehicle heading for the parking areas based on the position and orientation of the vehicle];
a steering assist device configured to perform a steering assist control for assisting a steering operation of a driver in such a manner that the own vehicle moves along the movement path set by the path setting module [at least see Sumio FIGS. 1-4, 8; Desc. ll. 25-28, 37-38, 55-59, 104-105, 109, 192-193, 203-205, 210-212 which discloses (1) automatically steering a vehicle to assist parking operation; (2) output unit that outputs a steering instruction; (3) a parking support device that controls the steering when the vehicle moves from the parking start position to the target parked position; (4) the vehicle is parked in the parking area 112 by executing automatic steering along the parking path; (5) steering control device; (6) the output unit outputs a steering instruction along the parking route acquired; (7) steering control device 212 is an automatic driving controller equipped with an automatic driving control function, and determines the behavior of the vehicle  in automatic parking; and (8) steering control device transmits the control value input from the parking support device to each control target ECU or controller].
a request monitoring device configured to determine whether or not a steering assist request is made [at least see Sumio Desc. ll. 81-84 which discloses a parking support start button], 
wherein, when the steering assist request is made, the path setting module is configured to perform . . . the following processes: 
a first setting process for setting the movement path when the path setting module determines that an oncoming lane adjacent to an own lane in which the own vehicle is traveling is present based on the vehicle-peripheral information acquired by the peripheral state acquiring device [at least see Sumio Desc. ll. 70, 155-169, 199-202, 243-254 disclosing (1) an oncoming lane; (2) detecting a second lane and another vehicle traveling in the second lane, determining that the vehicle is an oncoming vehicle; (3) a warning display indicating that the vehicle is out of the second lane, which is the oncoming lane, or an option of whether or not to continue the parking assistance that is out of the second lane, which is the oncoming lane; (4) adjacent oncoming lane], the first setting process being a process for setting the movement path in such a manner that a vehicle body of the own vehicle does not enter a side of the oncoming lane from the own lane across (i) a center line partitioning the own lane and the oncoming lane or (ii) a predetermined line obtained by translating the center line in a road width direction by a predetermined distance [at least see Sumio FIGS. 1, 3-5, 8; Desc. ll. 21-22, 34-38, 71-72, 176-182, 189-195, 240-262 disclosing (1) when other vehicles are ruining in an adjacent lane it is not desirable for a vehicle to extend into the adjacent lane when parking; (2) a judgment unit that determines whether the parking vehicle fits in the first lane; (3) determining whether the parking route fits in the first lane or enters the second lane; (4) a determination unit that determines that the vehicle protrudes into a second/adjacent lane or remains within the first lane when performing a parking maneuver; (5) wherein the parking route is received from the route acquisition unit and the position and direction of the vehicle are received from the position 
Sumio also discloses a second embodiment wherein the adjacent lane is an overtaking lane and a vehicle is detected in the overtaking lane at least see Sumio FIGS. 8-9; 279-344 disclosing], however, Sumio does not specifically disclose {the path setting module is configured to perform . . . the following process} a second setting process for setting the movement path when the path setting module determines that a following vehicle traveling behind the own vehicle is present based on the vehicle-peripheral information acquired by the peripheral state acquiring device, the second setting process being a process for setting the movement path in such a manner that a distance in the road-width direction between the vehicle body of the own vehicle and the parking-possible region is less than a predetermined distance threshold while the own vehicle is moving along the movement path.
However, Noh teaches a second setting process for setting the movement path when the path setting module determines that a following vehicle traveling behind the own vehicle is present based on the vehicle-peripheral information acquired by the peripheral state acquiring device, the second setting process being a process for setting the movement path in such a manner that a distance in the road-width direction between the vehicle body of the own vehicle and the parking-possible region is less than a predetermined distance threshold while the own vehicle is moving along the movement path [at least see Noh FIGS. 15-19; ¶¶ 299, 333-339 which teaches (2) while performing automatic parking the vehicle detects a different vehicle approaching in the same lane in the same direction as the parking vehicle and depending whether the approaching vehicle stops, is far away, attempts to pass, or is close, the parking vehicle can move along a preconfigured path, or adjust the parking path; (2) a second section P2B that is connected to the parking space and is along the vehicle parking path wherein the distance is less when the approaching vehicle stops (FIG. 15 v. FIG. 19)].


As per Claim 2:  Sumio in combination with Noh discloses [t]he steering assist apparatus according to claim 1, and Sumio further discloses wherein the path setting module is configured to: 
wherein the path setting module is configured to, when the own vehicle cannot move to the parking-possible region through one backward movement or one forward movement, set at least a first path and a second path as the movement path, the first path being a path for moving the own vehicle from the current position to a travel-direction switching position for switching a travel direction of the own vehicle, and the second path being a path for moving the own vehicle from the travel-direction switching position to the parking-possible region [at least see Sumio FIGS. 1, 4; Desc. ll. 87-107 disclosing vehicle (100) at a vehicle start position (120) traveling along a first parking route 130a to a turn-back position 122 then travels backward along route 130b to position 124],
wherein the path setting module is configured to set the first path and the second path in the first setting process in such a manner that (i) when the own vehicle moves from the current position to the travel-direction switching position along the first path, the vehicle body does not enter the side of the oncoming lane from the own lane across the center line or the predetermined line, and (ii) when the own vehicle moves from the travel- direction switching position to the parking-possible region along the second path, the vehicle body does not enter the side of the oncoming lane from the own lane across the center line or the predetermined line [at least see Sumio FIGS. 1, 3-5, 8; Desc. ll. 21-22, 34-38, 71-72, 87-107, 176-182, 189-195, 
Sumio does not specifically disclose wherein the path setting module is configured to set the first path and the second path in the second setting process in such a manner that the distance in the road-width direction between the vehicle body of the own vehicle and the parking-possible region does not exceed the predetermined distance threshold when the own vehicle reaches the travel-direction switching position.
However, Noh teaches wherein the path setting module is configured to set the first path and the second path in the second setting process in such a manner that the distance in the road-width direction between the vehicle body of the own vehicle and the parking-possible region does not exceed the predetermined distance threshold when the own vehicle reaches the travel-direction switching position [at least see Noh FIGS. 15-19; ¶¶ 299, 333-339 which teaches (2) while performing automatic parking the vehicle detects a different vehicle approaching in the same lane in the same direction as the parking vehicle and depending whether the approaching vehicle stops, is far away, attempts to pass, or is close, the parking vehicle can move along a preconfigured path, or adjust the parking path; (2) a second section P2B that is connected to the parking space and is along the vehicle parking path wherein the distance is less when the approaching vehicle stops (FIG. 15 v. FIG. 19)].
	Therefore, it would have been obvious to a person of ordinary skill in the art on or before the effective filing date of the claim invention to modify the Sumio parking assistance system by including detecting approaching vehicle doing a parking maneuver and alternating the parking 

As per Claim 3: Sumio in combination with Noh discloses [a] steering assist apparatus according the claim 2 applied to an own vehicle, comprising: 
wherein the path setting module is configured to set the first path in the second setting process in such a manner that a part of the vehicle body of the own vehicle is present in an entry prevention area which is set between the parking-possible region and the travel-direction switching position when the own vehicle reaches the travel-direction switching position [at least see Noh FIGS. 15-19; ¶¶ 333-339 which teaches a vehicle moving along a first path to park in a parking space wherein the vehicle is within the distance P2B when starting parking path 1 and the distance the vehicle travels past P2B is while executing path 1 is based on detecting a different approaching vehicle and path 2 for backing into the parking space].  
Therefore, it would have been obvious to a person of ordinary skill in the art on or before the effective filing date of the claim invention to modify the Sumio parking assistance system by including detecting approaching vehicle doing a parking maneuver and alternating the parking path as taught by Noh to improve safety and efficiency of parking [Noh ¶ 7] and prevent collisions during parking maneuvers.

As per Claim 5:  Sumio in combination with Noh discloses [t]he steering assist apparatus according to claim 1, and Noh discloses wherein the path setting module is configured to perform the second setting process when the following vehicle is present and a time required for the following vehicle to reach the current position of the own vehicle is equal to or less than a predetermined time threshold [at least see Noh FIGS. 17; ¶¶ 336-337 which teaches adjusting the parking path and/or driving conditions when a different vehicle is detected to be approaching from the back side and changes its steering to pass by the side of the parking vehicle].


	As per Claim 6:  Sumio in combination with Noh discloses [t]he steering assist apparatus according to claim 1, and Sumio further discloses wherein the path setting module is configured to: 
perform the first setting process when the path setting module determines that the oncoming lane is present and 
perform the second setting process when the path setting module determines that the oncoming lane is not present and the following vehicle is present [at least see Sumio FIGS. 1, 3-5, 8; Desc. ll. 21-22, 34-38, 71-72, 176-182, 189-195, 240-262 disclosing (1) when other vehicles are ruining in an adjacent lane it is not desirable for a vehicle to extend into the adjacent lane when parking; (2) a judgment unit that determines whether the parking vehicle fits in the first lane; (3) determining whether the parking route fits in the first lane or enters the second lane; (4) a determination unit that determines that the vehicle protrudes into a second/adjacent lane or remains within the first lane when performing a parking maneuver; (5) wherein the parking route is received from the route acquisition unit and the position and direction of the vehicle are received from the position acquisition unit and when the determination unit determines that the vehicle fits within the first lane, the output unit outputs a steering instruction along the parking route].
	
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Sumio in view of Noh as applied to Claim 1 above and further in view of Fujishima et al. US 2019/0027042 A1 (“Fujishima”).

As per Claim 4:  Sumio in combination with Noh discloses [t]he steering assist apparatus according to claim 3, but does not specifically disclose wherein the path setting module is configured to set the first path in the second setting process in such a manner that at least a rear end portion of a side surface of the vehicle body on a side close to the following vehicle is present in the entry prevention area when the own vehicle reaches the travel-direction switching position.
However, Fujishima teaches this limitation [at least see Fujishima FIG. 6-9; ¶¶ 71-77 which teaches a vehicle parking support system that generates a first-half parking trajectory and second-half parking trajectory and determines whether when executing either parking trajectory the vehicle will enter a prohibited area].
Therefore, it would have been obvious to a person of ordinary skill in the art on or before the effective filing date of the claim invention to modify the Sumio parking assistance system by including detecting prohibited zones as taught by Fujishima and determine when the vehicle enters the prohibited zone when executing a parking trajectory as taught by Fujishima in order to prevent collisions when automatically backing into a parking space.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN P MAHNE whose telephone number is (571)270-5317.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-1516.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access 




/KEVIN P MAHNE/Primary Examiner, Art Unit 3668